      Case: 3:19-cv-00033-slc Document #: 27 Filed: 09/19/19 Page 1 of 6



                                    In the
        UNITED STATES DISTRICT COURT
                                    For the
            Western DISTRICT OF WISCONSIN

Nathan M. Poke,

      Plaintiff,

       v.                                 Case No. 19-cv-33

The City of La Crosse, Wisconsin,
and Ron Tischer, Chief of Police,

      Defendants.



Plaintiff’s Supplemental Proposed Findings of Fact


                                THE JEFF SCOTT OLSON LAW FIRM, S.C.
                                JEFF SCOTT OLSON
                                State Bar Number 1016284
                                131 West Wilson Street, Suite 1200
                                Madison, WI 53703-3225
                                Phone:      608 283-6001
                                Fax:        608 283 0945
                                Email:      jsolson@scofflaw.com
        Case: 3:19-cv-00033-slc Document #: 27 Filed: 09/19/19 Page 2 of 6




       The Plaintiff, Nathan M. Poke, by his attorneys, the Jeff Scott Olson Law Firm, S.

C., hereby submits that there is evidence in the record from which a reasonable trier of

fact could make the following findings of fact:

               1.    On September 11, 2015, La Crosse Human Resources Director

Wendy Oestreich telephoned Poke and told him that he would be placed on non-

disciplinary administrative leave while his complaints of retaliation were investigated.

(Olson Declaration, dkt. # 26, Exhibit A, Responses 142, 143, 147, 148, 149.)

               2.    On September 17, 2015, Poke received a phone call from Sergeant

Blockhuis, who told him that the Chief of Police had decided to place Poke on

administrative leave. (Olson Declaration, dkt. # 26, Exhibit A, Response 155.)

               3.    Poke was also given a memo from Chief Tischer entitled, “Rules

While on Administrative Leave” informing Poke that he was being placed on

administrative leave “based on the seriousness of recently reported allegations of

multiple policy violations.” (Olson Declaration, dkt. # 26, Exhibit A, Response 160.)

               4.    On January 7, 2016, the La Crosse Police Department’s

investigation of Poke had progressed to a point that, on that day, Poke was interviewed

by a lawyer the City had hired to conduct an investigation of his alleged wrongdoing,

Eileen A. Brownlee, of the Madison, Wisconsin, law firm, Boardman & Clark, LLP.

(Declaration of Nathan M. Poke, dkt. # 25, ¶ 2.)

               5.    This interview took several hours. (Declaration of Nathan M. Poke,

dkt. # 25, ¶ 3.)

                                             2
       Case: 3:19-cv-00033-slc Document #: 27 Filed: 09/19/19 Page 3 of 6




             6.     Brownlee asked Poke about those allegations of which Poke had

been aware since his demotion, but she also asked Poke about “starting investigations”

without approval by looking up general orders that the Assistant Chief Abraham might

have violated when he and his friend were pulled over and his friend was arrested for

OWI on a boat. Because Poke had asked another officer what orders he thought were

violated by that conduct, Brownlee was investigating Poke for having started an

investigation into Assistant Chief Abraham’s conduct without permission from his

superiors. (Declaration of Nathan M. Poke, dkt. # 25, ¶ 4.)

             7.     Someone had listened to all of the audio recordings from Poke’s

first week of working patrol after his demotion. Brownlee asked Poke about having

told people that Poke was probably going to quit the force and move away. She asked

whether Poke had asked Brenda Jackson if she had slept with a particular lieutenant.

She asked whether Poke had asked Brenda Jackson whether that lieutenant uses

cocaine. (Declaration of Nathan M. Poke, dkt. # 25, ¶ 5.)

             8.     Brownlee stated that Poke had improperly revealed the identity of

an informant to someone while working. (Declaration of Nathan M. Poke, dkt. # 25, ¶

6.)

             9.     The last part of the interview ended with Brownlee asking Poke a

few questions pertinent to his original complaints about Officer Ulrich back on August

14 and 31. (Declaration of Nathan M. Poke, dkt. # 25, ¶ 7.)




                                            3
         Case: 3:19-cv-00033-slc Document #: 27 Filed: 09/19/19 Page 4 of 6




              10.   Poke had arranged to be represented at the Brownlee interview by

an attorney from the Wisconsin Professional Police Association, Andrew D. Schauer.

(Declaration of Nathan M. Poke, dkt. # 25, ¶ 8.)

              11.   Attorney Schauer told Poke that he was in communication with the

City’s attorney, James R. Korom, prior to the Brownlee interview. (Declaration of

Nathan M. Poke, dkt. # 25, ¶ 9.)

              12.   After the Brownlee interview, Attorney Schauer told Poke that he

had learned from Attorney Korom that the City was absolutely intent upon terminating

Poke’s employment. (Declaration of Nathan M. Poke, dkt. # 25, ¶ 10.)

              13.   Investigations of Poke’s complaints against the Police Department

had been covered extensively in the media. (Declaration of Nathan M. Poke, dkt. # 25,

¶ 11.)

              14.   Attorney Schauer, who had represented many, many police officers

in disciplinary cases, and Poke discussed how, if the Chief of Police brought charges

seeking his discharge before the Police and Fire Commission, there would likely be

extensive publicity, and the fact that charges seeking his discharge, and the nature of

the charges brought against him, would be readily accessible to anyone using Google to

do an internet search for his name. (Declaration of Nathan M. Poke, dkt. # 25, ¶ 11.)

              15.   They were both of the opinion that, especially because of the likely

publicity, discharge proceedings before the Police and Fire Commission would




                                            4
        Case: 3:19-cv-00033-slc Document #: 27 Filed: 09/19/19 Page 5 of 6




probably be fatal to his employability in law enforcement, however the proceedings

turned out. (Declaration of Nathan M. Poke, dkt. # 25, ¶ 11.)

             16.    They were also both of the opinion that the Police and Fire

Commission would almost certainly support the Chief of Police in a discharge case,

even a weak one. (Declaration of Nathan M. Poke, dkt. # 25, ¶ 12.)

             17.    Because Poke did not believe that there was any chance to preserve

his employment and reputation by opposing the City's efforts to fire Poke through

available channels, and because Poke did not want to extinguish any chance Poke might

have to ever be employed by a different police department, Poke authorized Attorney

Schauer and Attorney Jeff Scott Olson to negotiate for the most favorable terms of

resignation they could secure. (Declaration of Nathan M. Poke, dkt. # 25, ¶ 13.)

             18.    On August 10, and 11, 2016, respectively, the City's representative,

Chief of Police Ron Tischer, and Poke signed an agreement that effected the termination

of his employment with the City of La Crosse. (Declaration of Nathan M. Poke, dkt. #

25, ¶ 14.)

             19.    The agreement provides that it “shall not bar Employee from

pursuing any legal claim alleging race discrimination against the City.” (Declaration of

Nathan M. Poke, dkt. # 25, ¶ 14, Exhibit A, page 2 of 6.)




       Dated this Thursday, September 19, 2019.



                                            5
        Case: 3:19-cv-00033-slc Document #: 27 Filed: 09/19/19 Page 6 of 6




                             Respectfully submitted,

                             Nathan M. Poke,

                             Plaintiff

                             By

                                    THE JEFF SCOTT OLSON LAW FIRM, S.C.
                                    JEFF SCOTT OLSON
                                    State Bar Number 1016284
                                    131 West Wilson Street, Suite 1200
                                    Madison, WI 53703-3225
                                    Phone:      608 283-6001
                                    Fax:        608 283 0945
                                    Email:      jsolson@scofflaw.com


                                    /s/ Jeff Scott Olson
                                    _________________________
                                    Jeff Scott Olson


                                    ATTORNEYS FOR PLAINTIFF



                                    Certificate of Service

Poke hereby certify that on Thursday, September 19, 2019, Poke electronically filed the

foregoing with the Clerk of the Court using the ECF system which will send notification of

such filing to the following: Christopher P. Riordan, and Poke hereby certify that Poke have

mailed by United States Postal Service the document to the following non ECF participants:

none.


                                           _____/s/ Jeff Scott Olson_____


                                              6
